DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 01/27/2020 where claims1-20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 03/09/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 01/27/2020. These drawing are acceptable.

Allowable Subject Matter
5.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11 Dubal et al. [US 20110142064 A1] discloses in para [0020] Circuitry 120 is also configured to move packet flow data into an assigned queue, either directly or after additional processing (e.g., after security processing using IPSec or LinkSec .
And prior art Yamaguchi et al. [US 20130142066 A1] discloses in para [0395] Fig. 45, where the plurality of buffer queues store different traffic the bypass buffer transmission management section 903 determines from which buffer queue the data is to be transmitted. The bypass buffer transmission management section 903 selects a buffer queue from which data is to be output based on, for example, information representing the priority level or emergency level of the traffic and determines an order by which the data is output from the buffer queues.

However, prior arts of records Dubal and Yamaguchi does not teach  
wherein the plurality of support queues number less than a sum of queues uniquely assigned to one or more selected server applications.
Therefore, the claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal et al. (US Pub: 20110142064) hereinafter Dubal and further in view of Keith et al. (US Pub: 20130077486) hereinafter Keith

As to claim 1. Dubal teaches a network interface card (NIC), comprising: an ingress interface to receive incoming traffic; a plurality of queues to queue incoming traffic; (Dubal [0019] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows, as indicated by packet flow 130, NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n)
an egress interface to direct incoming traffic to a plurality of [ ]; and (Dubal [0019] [0020] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows (130), NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n, Receives  queues Queue A, Queue B, . . . , Queue n are configured to reference packets associated with a particular application received  by the NIC 114;device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 (which are assigned to CPU A by application load balancer 110).
a queuing engine, including logic to (Dubal [0020] Fig. 1,  MAC circuitry 116 may include queue control and queue assignment circuitry 120)
uniquely associate a queue with a selected [ ]; (Dubal [0017] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue  to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
receive an incoming network packet; (Dubal [0019] Fig. 1, Receive queues Queue A, Queue B, … Queue n are configured to reference packets associated with a particular application received by the NIC 114 via incoming packet flow 130).
determine that the selected [  ] may process the incoming network packet; (Dubal [0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110). and
(Dubal [0020] Fig. 1, Circuitry 120 is also configured to move packet flow data into an assigned queue either directly or after additional processing e.g., after security processing using IPSec or LinkSec protocols).
Dubal does not explicitly teach server application, server application
Keith teaches server applications (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected application on the server 106) server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)


As to claim 2 the combination of Dubal and Keith specifically Dubal teaches, wherein determining that the selected [  ]  may process the incoming network packet comprises (Dubal [0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110)
Dubal does not teach server application, inspecting an application identifier of the incoming network packet.
Keith teaches server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
 inspecting an application identifier of the incoming network packet. (Keith [0202] Fig. 4, QoS plug-in 404 provides functionality for identifying traffic via stateful or deep packet inspection, QoS plug-in 404 may attach or append an application identifier  to a packet after identifying and application  associated with the packet)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

As to claim 3 the combination of Dubal and Keith specifically Keith teaches wherein the application identifier comprises a port number. (Keith  [0198] [0209] application classifier determine that the application does not have a corresponding application identifier in the list of applications, and may create a new application identifier in the list corresponding to the new application, application identifiers may include parameters of the application including application name, type, protocol, service class, default policies, ToS, ports, URL, group membership, user, traffic flow, or other information, port numbers  are used to attempt to distinguish services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])


As to claim 4 the combination of Dubal and Keith specifically Dubal teaches, further comprising means for notifying the selected server application of the assigning. (Dubal [0047]Fig. 6, if an application is moved to another core, a message may be sent to the MAC circuitry indicating a new application/core assignment 640, the MAC receives the message of the new application/core assignment)
Dubal does not teach server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])
As to claim 7 the combination of Dubal and Keith specifically Dubal teaches wherein the queueing engine further includes logic to uniquely associate a plurality of queues with the selected [  ] (Dubal [0017] [0019] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue i.e., Receive queues Queue A, Queue B, … Queue ,  to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
Dubal does not teach server application
Keith server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

As to claim 8 the combination of Dubal and Keith, specifically Keith teaches wherein the queueing engine further includes logic to uniquely assign a second queue to a second selected server application. (Keith [0198] [0207] Fig. 4B, QoS plug-in 404 may provide a low priority queue, a medium priority queue, and a high priority queue and place packets into the queues responsive to QoS priorities associated with the packets, QoS plug-in 404 may then process the queues in order of priority, for example, in one embodiment, QoS plug-in 404 may process a high priority queue at a faster rate, or more frequently, than the plug-in processes a low priority queue; a VoIP application requiring a high service priority, a web browsing process with medium priority, and an FTP client with a low priority/places packets to medium priority-web browsing application)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display. (Keith [0043])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Keith and further in view of Lim (US Pub: 20140351206) hereinafter Lim and further in view of Masputra et al. (US Pub: 20130204965 A1) hereinafter Masputra

As to claim 5.    the combination of Dubal and Keith does not teach further comprising means to enable the selected server application to bypass an interrupt mechanism (Lim [0153] 0153] The all interrupt-disallowing mode is allocated to an Accessory application performing a process with priority among all processes that can be performed in the digital device 100, and in the all interrupt-disallowing mode, all interrupts generated in the digital device 100 are ignored)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lim  with the teaching of Dubal, Keith because Lim teaches that  disallowing all interrupt processes caused by either an incoming call event or an incoming message event indicating that user would not receive any notification associated with generation of such an event is provided to a 
The combination of Dubal, Keith and Lim does not teach and to perform per-thread, non-interfering busy polling.
Masputra teaches and to perform per-thread, .(Masputra [0105] [0166]   [0182]  Fig. 12, the receive queue  is associated with a DLIL input thread  instance, rather than with an interface;  certain types of interfaces share the common (main) input thread while others get their own dedicated input threads/per thread, a dedicated kernel thread  the "poller thread" that invokes the driver's input poll( ) when polling is ON (busy), otherwise the poller thread  1202 stays dormant) 
 non-interfering busy polling (Masputra [0105] when a phone call is initiated, the network layer (e.g., TCP/IP layer) will receive a flow control notification to suspend all background system-initiated traffic/do not interfere with initiated phone call/polling).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Masputra  with the teaching of Dubal, Keith  and Lim  because Masputra  teaches that sending a  flow control notification to suspend all background system-initiated traffic  would  allow system to prevent traffic marked as background system to be initiated so that they would not interfere with an incoming phone call, thereby increasing the reliability of the call. (Masputra [0105])

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Keith, and further in view of Kashyap (US Pub: 20070130367 A1) hereinafter Kashyap 

As to claim 6 the combination of Dubal and Keith does not teach wherein the queuing engine is further to receive a queue mapping for a socket via an extended socket option.
Kashyap teaches wherein the queuing engine is further to receive a queue mapping for a socket via an extended socket option (Kashyap .[0012] [0020]  [0023] FIG. 2, A manager is provided to map an inbound request packet to the queue of one of the listening sockets based categorization of the packet and the assigned classification of each socket/queue engine, a classification is assigned to each created socket  and each inbound connection request is mapped  to one of the second logical queues of one of the listening sockets  based on the assigned classification, and a kernel is enhanced  to support two or more listening sockets on the same local address port/enhanced socket)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kashyap  with the teaching of Dubal, Keith   because Kashyap teaches that assigning static resources, such as CPU, memory, priority, etc., to threads of execution that read from each of the listening sockets  based upon the classification of the socket would allow to give a particular socket  less or more resources based on its categorization (Kashyap  [0023])


s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Keith, and further in view of Yamaguchi et al. (US Pub: 20130142066)  hereinafter Yamaguchi  

As to claim 9 the combination of Dubal and Keith, specifically Dubal teaches 
, wherein the queueing engine further includes logic to assign a support queue (Dubal [0023]Fig. 1,  queue status message may cause the application load balancer 110 to migrate one or more applications to another core, which will, in turn, move the packet flow from one queue to another queue, when packet flow of queue  A has been identified as exceeding a threshold, circuitry 120 may provide a message to load balancer 110, which, in turn may reassign Application A3 to CPU B, indicated by migration path 126)
the combination of Dubal and Keith, does not teach to handle incoming packets not directed to a queue uniquely assigned to a server application
Yamaguchi teaches to handle incoming packets not directed to a queue uniquely assigned to a server application. (Yamaguchi [0386] Fig. 44a When the traffic is determined as not being a bursty traffic the process advances to step S1405, where the allocation processing section 1404 allocates the data to a buffer queue which is not allocated to a bursty traffic)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Yamaguchi with the teaching of Dubal and Keith Yamaguchi teaches that allocating specific buffer queues to bursty traffics and stores the bursty traffics in the specific buffer queues and thus increases the 

As to claim 10   the combination of Dubal, Keith and Yamaguchi specifically Yamaguchi teaches that wherein the queueing engine further includes logic to assign a plurality of support queues. (Yamaguchi [0386] Fig. 44a When the traffic is determined as not being a bursty traffic the process advances to step S1405, where the allocation processing section 1404 allocates the data to a buffer queue which is not allocated to a bursty traffic, allocation processing section 1404 has a buffer queue list (data storage section utilization information) showing which bursty traffic was allocated to which buffer queue/plurality of support queue)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Yamaguchi with the teaching of Dubal and Keith Yamaguchi teaches that allocating specific buffer queues to bursty traffics and stores the bursty traffics in the specific buffer queues and thus increases the utilization efficiency of the buffer queues and suppresses the traffic interference. (Yamaguchi [0363])

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, and further in view of Kim et al. (US Pub:  20150334008 A1) hereinafter Kim 

As to claim 12.   Dubal teaches a tangible, non-transitory storage medium having stored thereon instructions to instruct a network interface card (NIC) to: (Dubal [0019] [0032] Fig. 1, Fig. 3, NIC, queue control and queue assignment circuitry 120,when a queue is known, packets associated with that application may be buffered into the appropriate receive queue and/or forwarded to other processing circuitry)
receive an incoming network packet on an ingress interface of the NIC; (Dubal [0019] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows, as indicated by packet flow 130. NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n. Receive queues Queue A, Queue B, . . . , Queue n are configured to reference packets associated with a particular application received by the NIC 114 (via incoming packet flow 130).
and
assign the incoming network packet to the queue. (Dubal [0017] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue  to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
Dubal does not teach deterministically associate an ingress queue of the NIC with a server function to be serviced by the NIC, determine that the server function may process the incoming network packet;
Kim teaches deterministically associate an ingress queue of the NIC with a server function to be serviced by the NIC; (Kim [0125] [0126] Fig. 5,  the server 105 (for example, the network interface card 410) may receive data from the device 101 via a port 240 of the network interface card 410; in operation 503, the server 105 (for example, the network interface card 410) may determine a queue to which the received data is to be transmitted (or distributed) from among the plurality of queues 231 through 235, based on header information included in the received data (or a data packet)). 
determine that the server function may process the incoming network packet; (Kim [0135] [0137]  Fig. 5, the server  105 (for example, the NIC 2300) may store the receive data in the determined queue, in operation 509, the server 105 (for example, a corresponding core) may process the received data based on the received interrupt)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Kim with the teaching of Dubal because Kim teaches that processing incoming network packet stored in the determined queue would drastically increase data throughputs. (Kim [0005]), 

Claims 13 – 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Kim and Keith

As to claim 13 the combination of Dubal and Kim specifically Dubal teaches wherein determining that the selected [ ]may process the incoming network packet comprises (Dubal [0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110)

Keith teaches server application (Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
 inspecting an application identifier of the incoming network packet. (Keith [0202] Fig. 4, QoS plug-in 404 provides functionality for identifying traffic via stateful or deep packet inspection, QoS plug-in 404 may attach or append an application identifier  to a packet after identifying and application  associated with the packet)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal and Kim because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

As to claim 14.  the combination of Dubal and Kim does not teach wherein the application identifier comprises a port number.
Keith teaches wherein the application identifier comprises a port number (Keith  [0198] [0209] application classifier determine that the application does not have a corresponding application identifier in the list of applications, and may create a new application identifier in the list corresponding to the new application, application identifiers may include parameters of the application including application name, type, protocol, service class, default policies, ToS, ports, URL, group membership, user, traffic flow, or other information, port numbers  are used to attempt to distinguish services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal and Kim because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

As to claim 15  the combination of Dubal and Kim specifically Dubal teaches  wherein the queueing engine further includes logic to uniquely associate a plurality of queues with the selected (Dubal [0017] [0019] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue i.e., Receive queues Queue A, Queue B, … Queue ,  to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
the combination of Dubal and Kim does not teach  server application.
(Keith [0043] [0045] Fig. 1, Servers 106 referred to as a file server, application server, web server, proxy server, or gateway server. In some embodiments, a server 106 may have the capacity to function as either an application server or as a master application server, client 102 receives application output data, such as display data, generated by an execution of the identified/selected, application on the server 106)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal and Kim because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])


As to claim 16 the combination of Dubal and Kim does not teach wherein the queueing engine further includes logic to uniquely assign a second queue to a second selected server application.
Keith teaches wherein the queueing engine further includes logic to uniquely assign a second queue to a second selected server application (Keith [0198] [0207] Fig. 4B, QoS plug-in 404 may provide a low priority queue, a medium priority queue, and a high priority queue and place packets into the queues responsive to QoS priorities associated with the packets, QoS plug-in 404 may then process the queues in order of priority, for example, in one embodiment, QoS plug-in 404 may process a high priority queue at a faster rate, or more frequently, than the plug-in processes a low priority queue; a VoIP application requiring a high service priority, a web browsing process with medium priority, and an FTP client with a low priority/places packets to medium priority-web browsing application)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal and Kim because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display. (Keith [0043])
As to claim 19.   The combination of Dubal and Kim specifically Kim teaches  wherein determining that the network packet is directed to the associated server function comprises(Kim [0153] Fig. 6, Fig. 8, in operation 803, the server 105 (for example, the network interface card 230) may transmit the SYN packet to a particular queue by using a hash function, for example, the server 105 may determine a queue to which the received  SYN packet is to be transmitted, from among the plurality of queues 231 through 235, based on header information included in the received SYN packet, a process of transmitting the SYN packet to a particular queue which is formed by the server 105)
The combination of Dubal and Kim does not teach inspecting an application identifier of the incoming network packet. (Keith [0202] Fig. 4, QoS plug-in 404 provides functionality for identifying traffic via stateful or deep packet inspection, QoS plug-in 404 may attach or append an application identifier  to a packet after identifying and application  associated with the packet)


As to claim 20.  the combination of Dubal and Kim does not teach, wherein the application identifier comprises a port number.
Keith teaches wherein the application identifier comprises a port number (Keith  [0198] [0209] application classifier determine that the application does not have a corresponding application identifier in the list of applications, and may create a new application identifier in the list corresponding to the new application, application identifiers may include parameters of the application including application name, type, protocol, service class, default policies, ToS, ports, URL, group membership, user, traffic flow, or other information, port numbers  are used to attempt to distinguish services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal and Kim because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

s 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Kim and Yamaguchi  

As to claim 17 he combination of Dubal and Kim, specifically Dubal teaches 
 wherein the queueing engine further includes logic to assign a support queue (Dubal [0023]Fig. 1,  queue status message may cause the application load balancer 110 to migrate one or more applications to another core, which will, in turn, move the packet flow from one queue to another queue, when packet flow of queue  A has been identified as exceeding a threshold, circuitry 120 may provide a message to load balancer 110, which, in turn may reassign Application A3 to CPU B, indicated by migration path 126)
the combination of Dubal and Kim, does not teach to handle incoming packets not directed to a queue uniquely assigned to a server application.
Yamaguchi teaches to handle incoming packets not directed to a queue uniquely assigned to a server application (Yamaguchi [0386] Fig. 44a when the traffic is determined as not being a bursty traffic the process advances to step S1405, where the allocation processing section 1404 allocates the data to a buffer queue which is not allocated to a bursty traffic)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Yamaguchi with the teaching of Dubal and Kim because  Yamaguchi teaches that allocating specific buffer queues to bursty traffics and stores the bursty traffics in the specific buffer queues and thus increases the utilization efficiency of the buffer queues and suppresses the traffic interference. (Yamaguchi [0363])

As to claim 18.  Dubal teaches receiving an incoming network packet on an ingress interface of the NIC ; (Dubal [0019] [0020] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows (130), NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n, Receives  queues Queue A, Queue B, . . . , Queue n are configured to reference packets associated with a particular application received  by the NIC 114;device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 (which are assigned to CPU A by application load balancer 110).
and assigning the incoming network packet to a queue selected from the one or more uniquely associated queues. (Dubal [0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110, Circuitry 120 is also configured to move packet flow data into an assigned queue either directly or after additional processing e.g., after security processing using IPSec or LinkSec protocols).
Dubal does not teach a method of providing deterministic per-application packet queueing, comprising: uniquely associating one or more ingress queues of a network interface card (NIC) with a server function to be serviced by the NIC; determining that the network packet is directed to the associated server function;
   Kim teaches a method of providing deterministic per-application packet queueing, comprising: (Kim [0125] [0126] Fig. 5,  the server 105 (for example, the network interface card 410) may receive data from the device 101 via a port 240 of the network interface card 410; in operation 503, the server 105 (for example, the network interface card 410) may determine a queue to which the received data is to be transmitted (or distributed) from among the plurality of queues 231 through 235, based on header information included in the received data (or a data packet)). 
uniquely associating one or more ingress queues of a network interface card (NIC) with a server function to be serviced by the NIC; (Kim [0125] [0126] Fig. 5 in operation 503, the server 105 (for example, the network interface card 410) may determine a queue to which the received data is to be transmitted (or distributed) from among the plurality of queues 231 through 235, based on header information included in the received data (or a data packet)).
determining that the network packet is directed to the associated server function; (Kim [0153] Fig. 6, Fig. 8, in operation 803, the server 105 (for example, the network interface card 230) may transmit the SYN packet to a particular queue by using a hash function, for example, the server 105 may determine a queue to which the received  SYN packet is to be transmitted, from among the plurality of queues 231 through 235, based on header information included in the received SYN packet, a process of transmitting the SYN packet to a particular queue which is formed by the server 105)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Kim with the teaching of Dubal because Kim teaches that processing incoming network packet stored in the determined queue would drastically increase data throughputs. (Kim [0005]), 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413